Exhibit 10.20

NINTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

This Ninth Amendment to Loan and Security Agreement is entered into as of
January 2, 2019 (the “Amendment”), by and between EAST WEST BANK (“Bank”),
IDENTIV, INC. (“Parent”), 3VR SECURITY, INC. (“3VR”) and Thursby Software
Systems, LLC (“TSS”).

RECITALS

Parent, 3VR and Bank are parties to that certain Loan and Security Agreement
dated as of February 8, 2017, as amended from time to time, including pursuant
to that certain First Amendment to Loan and Security Agreement dated as of March
27, 2017, that certain Second Amendment to Loan and Security Agreement dated as
of December 19, 2017, that certain Third Amendment to Loan and Security
Agreement dated as of January 30, 2018, and that certain Fourth Amendment to
Loan and Security Agreement dated as of February 5, 2018, that certain Fifth
Amendment to Loan and Security Agreement dated as of March 6, 2018, that certain
Sixth Amendment to Loan and Security Agreement dated as of April 14, 2018, that
certain Seventh Amendment to Loan and Security Agreement dated as of July 17,
2018 and that certain Eighth Amendment to Loan and Security Agreement dated as
of November 1, 2018 (collectively, the “Loan Agreement”).  The parties desire to
amend the Loan Agreement in accordance with the terms set forth herein.  

NOW, THEREFORE, the parties agree as follows:

1.Bank hereby waives any required notice with respect to the acquisition of the
Viscount Assets by Parent, and the parties acknowledge and agree that such
acquisition constitutes a “Permitted Acquisition” under the Loan Agreement,
subject to Borrowers’ compliance with Section 6.15(a)(ii) of the Agreement (as
amended herein).

2.Borrowers acknowledge and agree that no Viscount Assets shall be included in
the Borrowing Base.

3.Borrowers acknowledge and agree that Sections 6.3(b)(i) and 6.3(b)(ii) of the
Loan Agreement shall apply to the Viscount Assets; and Borrowers shall deliver
to Bank the aged listings of accounts receivable and accounts payable by invoice
date and an inventory report with respect to the Viscount Assets in accordance
with the timeframe set forth in Sections 6.3(b) of the Loan Agreement.

4.The following definitions are added to Section 1.1 of the Loan Agreement:

“Viscount Assets” means the “Purchased Assets” as defined and set forth in that
certain Asset Purchase Agreement by and among Parent, Viscount Acquisition ULC,
Viscount Systems, Inc., and the other parties named therein dated as of December
19, 2018 (the “Viscount Acquisition Agreement”), being acquired by Parent.

“Viscount Closing” means the date of the “Closing” as defined in the Viscount
Acquisition Agreement.

5.The following is added as a new Section 6.15 to the end of Section 6 of the
Loan Agreement:

6.15Viscount Covenants.  

(a)Borrowers shall deliver to Bank the following, each in form and substance
satisfactory to Bank: (i) within thirty (30) days following the Viscount
Closing, insurance certificates and endorsements evidencing the addition of the
Viscount Assets and related property locations under Borrowers’ insurance
policies, with Bank as an additional insured and lose payee; and (ii) within
five (5) Business Days following the Viscount

--------------------------------------------------------------------------------

Closing, (x) evidence of the repayment in full of amounts owing to Liquid
Capital Exchange, Inc. (the “LCE Liability”), and the termination of the Lien in
favor of Liquid Capital Exchange, Inc. (“LCE”) on certain of the Viscount Assets
and the financing agreement with LCE, or (y) evidence of the establishment of a
restricted account with Bank and the deposit therein of at least the amount
owing to LCE (the “LCE Account”), and Borrowers’ compliance with Section 6.15(b)
below.

(b)Borrowers acknowledge and agree that the LCE Account is a restricted account,
and Borrowers shall have no right to withdraw funds from the LCE Account other
than to repay in the LCE Liability in accordance with the following terms, and
Borrowers authorize Bank to hold all amounts in the LCE Account and to decline
to honor any drafts thereon or any requests by Borrowers or any other person or
entity to pay or otherwise transfer any part of such balances in the LCE Account
for so long as any Obligations remain outstanding and owing to Bank or the LCE
Liability is satisfied in accordance with this subsection (b).  Borrowers shall
deliver to Bank such documentation as Bank may request, in form and substance
satisfactory to Bank, with respect to the repayment and satisfaction of the LCE
Liability and termination of the financing agreement with LCE and any Lien in
favor of LCE prior to the release of any funds from the LCE Account; the
documentation requested by Bank may include the requirement that LCE provide a
payoff letter or other documentation satisfactory to Bank that evidences the
receipt of such funds by LCE, which shall be wired directly from Bank to LCE,
(i) repays in full all amounts owing to LCE, (ii) terminates the financing
agreement with LCE, (iii) terminates any Liens in favor of LCE, and (iv)
authorizes Borrowers or its designees to file such termination statements and
releases to effectuate the foregoing.

 

6.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.  Each
Borrower ratifies and reaffirms the continuing effectiveness of all agreements
entered into in connection with the Agreement.

7.Each Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

8.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.  Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents requested by
Bank no later than five (5) Business Days following the date of execution.

9.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)this Amendment, duly executed by Borrowers;

(b)payment of all Bank Expenses incurred through the date of this Amendment; and

(c)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

IDENTIV, INC.

 

 

 

 

 

 

By:

 

/s/Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

CFO

 

 

 

 

3VR SECURITY, INC.

 

 

 

 

 

 

By:

 

/s/Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

CFO

 

 

 

 

THURSBY SOFTWARE SYSTEMS, LLC

 

 

 

 

 

 

By:

 

/s/Sandra Wallach

 

 

 

Name:

 

Sandra Wallach

 

 

 

Title:

 

CFO

 

 

 

 

EAST WEST BANK

 

 

 

 

 

 

By:

 

/s/Pa Cheng

 

 

 

Name:

 

Pa Cheng

 

 

 

Title:

 

Portfolio Manager, AVP

 

 

 

 